DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/958,519, filed on 06/26/2020. In response to the Election/Restriction requirement of 12/29/2021, Applicant,
on 02/28/2022, elected Group I, claims 12 and 16-22, for examination. Claims 12-26 are pending in this application, of which claims 12 and 16-22 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/958,519, filed 06/26/2020 is a national stage entry of PCT/IB2018/001478, International Filing Date: 12/05/2018, claims foreign priority to 2017-252034, filed 12/27/2017.


Information Disclosure Statement

4.	The information disclosure statements (IDS) filed on 06/26/2020 and 05/02/2022 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Election/Restrictions

 
5.	Applicant's election with traverse of the restriction dated 12/29/2021 in the reply filed on 02/28/2022 is acknowledged.
 
6.	In response to the restriction requirement, dated 12/29/2021, Applicant elected Group I, claims 12 and 16-22. Claims 13-15 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 02/28/2022. Applicant’s election of Group I in the reply filed on 02/28/2022 is acknowledged. 

Applicant's election with traverse of Group I in the reply filed on 02/28/2022 is acknowledged. As described in the Election/Restriction Requirement dated 12/29/2021, restriction to one of the following inventions was required under 35 U.S.C. 121 and 372: Group I: Claims 12 and 16-22  drawn to a system for calculating an estimated arrival time at a destination (classified in CPC class G06Q, subclass 10/06); Group II: Claims 13-15 drawn to a system for adjusting the arrival time at which the vehicle arrives at the destination (classified in CPC class G06Q, subclass 10/06312); Group III: Claims 23 and 25 drawn to a system and method to acquire desire information from a terminal used by a user (classified in CPC class G06Q subclass 50/30); and Group IV: Claims 24 and 26 drawn to adjusting the arrival time at which the vehicle arrives at the destination after a last user of a plurality of the users gets on the vehicle (classified in CPC class G01C, subclass 21/3438). Contrary to Applicant’s assertions, the four identified inventions (Groups I, II, III, and IV) do not share a common special technical feature. As described in the Election/Restriction Requirement dated 12/29/2021, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature, as is evident by the description of the two groups above. In addition, while these groups share a common feature of acquiring information, this feature is not understood by one skilled in the art as technical.

Alternatively, even assuming that the common feature of acquiring facility information including information indicative of an empty situation of the desired facility is viewed as a technical feature, Groups I and II, nevertheless lack unity of invention because even though the inventions of these groups require the presumed technical feature of updating a record, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., The acquiring information step is at most directed to insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), evincing the conventional nature of receiving data.

Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature, as is evident by the description of the two groups above. In addition, while these groups share a common feature of acquiring facility information, this feature is not understood by one skilled in the art as technical.

Alternatively, even assuming that the common feature of receiving data input is viewed as a technical feature, Groups I and III, nevertheless lack unity of invention because even though the inventions of these groups require the presumed technical feature of acquiring facility information, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., MPEP 2106.05(d)(lI) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network),” evincing the conventional nature of  receiving data.

Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature, as is evident by the description of the two groups above. In addition, while these groups share a common feature of acquiring facility information, this feature is not understood by one skilled in the art as technical.

Alternatively, even assuming that the common feature of receiving data input is viewed as a technical feature, Groups I and IV, nevertheless lack unity of invention because even though the inventions of these groups require the presumed technical feature of acquiring facility information, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., MPEP 2106.05(d)(lI) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network),” evincing the conventional nature of  receiving data.

Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature, as is evident by the description of the two groups above. In addition, while these groups share a common feature of acquiring facility information, this feature is not understood by one skilled in the art as technical.

Alternatively, even assuming that the common feature of receiving data input is viewed as a technical feature, Groups II and III, nevertheless lack unity of invention because even though the inventions of these groups require the presumed technical feature of acquiring facility information, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., MPEP 2106.05(d)(lI) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network),” evincing the conventional nature of  receiving data.

Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature, as is evident by the description of the two groups above. In addition, while these groups share a common feature of acquiring facility information, this feature is not understood by one skilled in the art as technical.

Alternatively, even assuming that the common feature of receiving data input is viewed as a technical feature, Groups II and IV, nevertheless lack unity of invention because even though the inventions of these groups require the presumed technical feature of acquiring facility information, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., MPEP 2106.05(d)(lI) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network),” evincing the conventional nature of  receiving data.

Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature, as is evident by the description of the two groups above. In addition, while these groups share a common feature of acquiring facility information, this feature is not understood by one skilled in the art as technical.

Alternatively, even assuming that the common feature of receiving data input is viewed as a technical feature, Groups III and IV, nevertheless lack unity of invention because even though the inventions of these groups require the presumed technical feature of acquiring facility information, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., MPEP 2106.05(d)(lI) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network),” evincing the conventional nature of  receiving data.
Applicant's divergent claiming places a significant burden on the Examiner’s search in that even though the inventions may fall within the same class/subclass, each of the features will singularly require significant time to search. Additional search time via the employment of expanded and different search queries would be necessary to account for each of these features which would not exist if just one were claimed. Moreover, not only does the Examiner have to search class and subclass in the patent databases, there are numerous non patent literature electronic resource databases, accessible using tools such as DIALOG, Proquest, NEXIS, Google, etc., which are also searched prior to any patentability determination, further adding to the Examiner’s overall search duration. 
Restriction for examination purposes as indicated is proper because the groups do not share the same or corresponding technical feature. Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a destination setting unit, a facility information acquisition unit, and an arrival time adjustment unit in claim 12.
The limitations of “a destination setting unit,” “a facility information acquisition unit,” and “an arrival time adjustment unit” in claim 12 invoke 112(f).  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the vehicle management system, which implements the units, as being implemented with a hardware configuration that includes a server (Specification, at paragraph 0026). Accordingly, the structure corresponding to the units recited in claim 12 is interpreted as being embodied as a generic computer programmed with software to perform the corresponding functions recited in this claims (Specification at least paragraph [0026]: “The server 1 according to one or more embodiments of the present invention is configured by a computer installed with hardware and software. Specifically, the server 1 is configured to include a read only memory (ROM) that stores programs, a central processing unit (CPU) that executes the programs stored in the ROM, and a random access memory (RAM) that serves as an accessible storage device…”) describing the elements of a generic computer that may implement the claim functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

11.	Claim 18 recites the limitations “a plurality of the terminals” and “a plurality of the users” which lack antecedent basis and therefore render the claim indefinite. For examination purposes, the claim limitations are interpreted as reciting “a plurality of terminals” and “a plurality of users”. Appropriate correction is required. 
 
12.	All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 12 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

15.	Claims 12 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 12 and 16-22) is directed to at least one of the eligible categories of subject matter under §101 (machine). Accordingly, claims 12 and 16-22 satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., ride-sharing/scheduling transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and thus fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:

- the terminal comprising a transmitter configured to transmit desire information required for determining a desired facility desired by the user to the server (The “transmit” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” The “transmit” step also amounts to insignificant extra-solution data transmitting activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));, 
- the server comprising: a destination setting unit configured to set a destination of the vehicle on a basis of the desire information (The “set a destination” describes managing human activity or interaction since the destination is directly tied to the service to be provided); and 
- a facility information acquisition unit configured to acquire facility information including information indicative of an empty situation of the desired facility (The information acquiring step sets forth commercial activities because the data received directly pertain to sales and activities in pursuit thereof. The “acquire” may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)),
- the vehicle comprising an arrival time adjustment unit configured to manage a travel of the vehicle on a basis of the facility information to adjust an arrival time at which the vehicle arrives at the destination (The “manage” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity), 
- the server operating to calculate an estimated arrival time at the destination (The calculate step can be performed as a mental process using human evaluation, opinion, or judgment with the aid of pen and paper), 
- the arrival time adjustment unit operating, when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information, to adjust the arrival time so that a target arrival time at the destination is advanced (The “adjust” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity).
Considered together, these steps set forth an abstract idea of generating a schedule which falls under the under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claim 12 recites the additional elements of:
a server, a terminal used by a user, a vehicle, a transmitter, a destination setting unit, a facility information acquisition unit, and an arrival time adjustment unit. These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Even if the “acquire” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). Similarly, the “transmit” step amounts to insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 12 recites the additional elements of: a server, a terminal used by a user, a vehicle, a transmitter, a destination setting unit, a facility information acquisition unit, and an arrival time adjustment unit. These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention  (Specification at paragraph [0026]:  e.g., “A micro processing unit (MPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), or the like can be used as an operation circuit as substitute for or in addition to the CPU.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
With respect to the “acquire” step, even if considered as an additional element, this step at most amount to receiving data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Similarly, the “transmit…” limitation describes insignificant extra-solution data transmitting activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 16-22 recite the same abstract idea as recited in the independent claims by steps/details for managing commercial interactions and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion). For example, dependent claim 16 recites the limitation “transmit locational information of the terminal to the server, and the server operates to create a vehicle allocation schedule on a basis of the locational information of the terminal, the vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination,” which describes additional details for organizing human activity. Dependent claim 17 recites the limitation “calculate a travel route along which the vehicle travels to arrive at the destination, and the vehicle operates to adjust the arrival time by changing at least any one of the travel route and a vehicle speed of the vehicle,” which are details directly in support of the commercial ride-sharing/transportation service transaction. Dependent claim 18 recites the limitations “acquire locational information of a plurality of the terminals used by a plurality of the users from the terminals; and create a vehicle allocation schedule from when the users get on the vehicle to share a ride to when the users arrive at the destination, on a basis of the locational information of the terminals used by the users” -  which are details directly in support of the commercial ride-sharing transaction. Dependent claim 19 recites “manage a reservation time for the desired facility; estimate the arrival time at the destination; change the reservation time so as to correspond to the estimated arrival time; and transmit information including the changed reservation time to a device configured to manage the desired facility”, which describes additional details for organizing human activity. Dependent claim 20 recites “acquire temporal information regarding a time for providing a service or item in the desired facility from a device configured to manage the desired facility, and the vehicle operates to adjust the arrival time on a basis of the temporal information” – which describes additional details for organizing human activity. Dependent claim 21 recites “acquire information representing a cooking situation in the desired facility from a device configured to manage the desired facility; and transmit the information representing the cooking situation to the vehicle, and a display provided in the vehicle operates to display the cooking situation,” - which are details directly in support of the commercial ride-sharing/transportation service transaction. Dependent claim 11 recites “acquire, by the server, information regarding a vacant time of the desired facility from a device configured to manage the desired facility; transmit, from the server, the information regarding the vacant time of the desired facility to the terminal used by the user; acquire, by the server, information regarding the arrival time at the destination and locational information of the terminal used by the user from the terminal used by the user, the arrival time being designated by the user on a basis of the vacant time; and create, in the server, a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination” -  which describes additional details for organizing human activity. Dependent claims 16-22 recite the same abstract idea as recited in the independent claims and when evaluated under Step 2A Prong One have been found to refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings discussed above in the analysis of independent claim 12 along with, at most, generic computing elements (e.g., the terminal, server, plurality of terminals, a device, a display) which, as noted above, are insufficient to amount to a practical application or add significantly more to the claims. With respect to dependent claims 16, 18-22, the transmitting and acquiring steps, when evaluated under Step 2A Prong Two and Step 2B, amount to insignificant extra-solution activity, which does not amount to a practical application (MPEP 2106.05(g)), nor add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.


Claim Rejections - 35 USC § 103

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19.	Claims 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., Pub. No.: US 2018/0308038 A1, [hereinafter Zhou], in view of Lawrenson et al., Pub. No.: US 2019/0012625 A1, [hereinafter Lawrenson], in further view of Lee et al., Pub. No.: US 2017/0220957 A1, [hereinafter Lee].

As per claim 12, Zhou teaches a vehicle management system (paragraph 0060, 0062) comprising: 

a server (paragraph 0009: “A network service, which is implemented by a computer system(s) is provided herein that links service providers (e.g., drivers, couriers, autonomous vehicles (AVs), etc.) with requesting users throughout a given geographic region. In doing so, the network service communicates with a pool of service providers over the given geographic region, each operating one or more computing devices. The network system receives requests for services (e.g., a delivery service, etc.) from requesting users via a designated user or client application executing on the users' mobile computing devices.”; paragraph 0027, discussing that one or more examples described may be implemented, in whole or in part, on computing devices such as servers; paragraph 0060, discussing that computer system 400 can be implemented on, for example, a server or combination of servers; paragraph 0062);

a terminal used by a user (paragraph 0062, discussing that the computer system receives requests from mobile computing devices of individual users [i.e., terminal used by a user]); 

a vehicle (paragraph 0029, discussing that some examples are referenced in context of an autonomous vehicle (AV) or self-driving vehicle (SDV); paragraph 0062, discussing that the communication interface enables the computer system to communicate with one or more networks through use of the network link. Using the network link, the computer system can communicate with one or more computing devices, one or more servers, one or more databases, and/or one or more self-driving vehicles), 

the terminal comprising a transmitter configured to transmit desire information required for determining a desired facility desired by the user to the server (paragraph 0010, discussing that the network system enables users to select, via the user application, items provided by entities. An entity can correspond to an individual, a company, a group, a vendor or merchant, etc., that provides one or more goods or items for sale (e.g., a restaurant, a café, a store, etc.). A service request received by the network system can include a requesting user's selection of items provided by an entity [i.e., the user’s selection of items provided by the restaurant corresponds to the desire information] to be transported by the service provider to a service location for delivery to the requesting user. In the context of a delivery service (e.g., food ordering and delivery service), the service location can be a delivery location at which the service provider is to deliver the requested items to the requesting user; paragraph 0067, discussing that in response to a user input, the user app 532 can be executed by a processor , which can cause an app interface to be generated on a display screen of the user device [i.e., terminal]. The app interface can enable the user to, for example, view available items offered by nearby entities…The app interface can further enable the user to enter or select a service location (e.g., by entering an address…). Furthermore, the app interface can display dynamically determined values associated with the available items. The user can generate a request via user inputs provided on the app interface. For example, the user can select one or more items from the available items in requesting the network service [i.e., This shows transmitting desire information required for determining a desired facility desired by the user to the server]; paragraph 0069), 

the server (paragraphs 0009, 0027, 0060, 0069) comprising: 

a destination setting unit configured to set a destination of the vehicle on a basis of the desire information (paragraph 0010, discussing that in response to the service request, the network system can notify the entity (e.g., restaurant) of the user's selection. In addition, the network system can identify an available service provider to fulfill the user's request. The network system can transmit an invitation to a provider device of the identified service provider, who can accept the invitation to fulfill the requested service; paragraph 0011, discussing that the user's user device can transmit a query to the network system…The service request can include data indicating the user's selection of one or more of the available items. In response to receiving the service request, the network system can notify the relevant entity (e.g., restaurant) of the user's selection and invite a service provider(s) to fulfill the user's service request (e.g., by delivering the user's selected items from the relevant entity to the user at the desired service location). The network system can also determine a route for the service provider(s). The route can include route segments to the relevant entity [i.e., destination of the vehicle] and to the service location; paragraph 0046, discussing a network system can receive a query from a user device operated by a user over a network. The query can be transmitted by the user device in response to user interactions with a user application executing on the user device. The query received from the user device can include a service location  [i.e., the service location corresponds to the destination of the vehicle] and/or a desired service time. The service location can be determined based on geo-location data generated by the user device, entered by the user through the user application (e.g., by entering an address, by searching a name or location, by selecting on an interactive map, etc.), or auto-populated based on historical data pertaining to the user. The desired service time [i.e., desired information] can correspond to a desired time at which the requested service is to be fulfilled (e.g., a time at which the service provider is to rendezvous with the requesting user). By selecting a desired service time, the requesting user can schedule a service to be performed at a specific time. The network system can make determinations for various aspects of the requested service for the requesting user based on the service location and the desired service time (e.g., identifying available entities nearby in response to the query); paragraph 0069, discussing that the processor can transmit the requests via a communications interface to the backend network system over a network); and 

a facility information acquisition unit configured to acquire facility information including information indicative of a situation of the desired facility (paragraph 0011, discussing that in response to receiving the query, the network system can identify entities (e.g., nearby entities, entities located within a specified or predetermined distance from the service location, entities located in a particular geographic region, etc.) that offer items available for selection by the user. In some examples, the network system can also determine available items offered by the identified entities that satisfy the criteria imposed by user inputs; paragraph 0020, discussing that the network system can maintain or access records corresponding to a service capacity requirements for all items provided by entities [i.e., facilities]; paragraph 0031, discussing that the network system communicates with provider devices and with user devices…Users can view and select among available items offered by entities. Furthermore, users can request a service related to the user's selection…In addition, the network system communicates with entities to transmit data related to the user's request to the entities and receive data regarding status information [i.e., receiving status information of the entity suggests acquiring facility information including information indicative of a situation of the desired facility – as noted above “As referred to herein, an entity can correspond to an individual, a company, a group, a vendor or merchant, etc., that provides one or more goods or items for sale (e.g., a chef, a baker, a restaurant, a café, a store, etc.).” – see paragraph 0010. The entity (e.g., restaurant) corresponds to the claimed facility]; paragraph 0033, discussing that query processing receives the query and, in response, determines available entities...In addition, the query processing can identify available entities based on their hours of operation as compared with a time of receipt of the query or a service time indicated in the query; paragraph 0047, discussing that he the network system can also identify entities based on the desired service time. For example, the network system can exclude entities that are outside their operating hours at or around the desired service time; paragraphs 0034, 0041, 0043, 0046, 0049, 0052),

an arrival time adjustment unit configured to manage a travel of the vehicle on a basis of the facility information to adjust an arrival time at which the vehicle arrives at the destination (paragraph 0011, discussing that the network system can also determine a route for the service provide r(s). The route can include route segments to the relevant entity(ies) and to the service location; paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system. The route can include route segment(s) to the entity(ies) associated with the service requests and route segment(s) to the service location(s) associated with the service requests…The optimal sequence can be determined based on estimated preparation times of items associated with the service requests, service request status data received from the entities [i.e., facility information], traffic conditions, and the like. For instance, a first entity can be sequenced before a second entity based on the network system's determination that item(s) being prepared by the first entity will be completed before item(s) being prepared by the second entity. In addition, the route for the service provider can including timing information such that the service provider arrives at an entity at or around the time when the entity is estimated to have finished preparing item(s) [i.e., manage a travel of the vehicle on a basis of the facility information]. The network system can also optimize the route based on travel time and/or travel distance. In this manner, the network system can minimize wait times by the service provider (e.g., waiting for items to be prepared at the respective entities' locations) and by the requesting user; paragraph 0041, discussing that the provider routing and selection engine can dynamically update the route based on real-time data from the entities [i.e., facility information] regarding status of the one or more selected items. Accordingly, the route for the selected service provider can be dynamically updated to take into account, for example, any delays at the entities in preparing the one or more selected items [i.e., This shows managing a travel of the vehicle on a basis of the facility information to adjust an arrival time at which the vehicle arrives at the destination]), 

the server operating to calculate an estimated arrival time at the destination (paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system. The route can include route segment(s) to the entity(ies) associated with the service requests and route segment(s) to the service location(s) associated with the service requests...In addition, the route for the service provider can including timing information such that the service provider arrives at an entity at or around the time when the entity is estimated to have finished preparing item(s); paragraph 0040, discussing that the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up; paragraph 0070, discussing that the app interface can also display useful information such as an estimated time of arrival of the selected service provider; paragraph 0027), 

the arrival time adjustment unit operating to adjust the arrival time (paragraph 0040, discussing that the provider routing and selection engine can optimize the route based on preparation times associated with the one or more selected items of the request. For example, the provider routing and selection engine can optimize the route 121 to minimize wait times for the service provider as well as the requesting user. For example, based on the preparation times, the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up; paragraph 0041, discussing that the provider routing and selection engine can dynamically update the route based on real-time data from the entities regarding status of the one or more selected items. Accordingly, the route for the selected service provider can be dynamically updated to take into account, for example, any delays at the entities in preparing the one or more selected items ; paragraph 0052, discussing that the network system can receive real-time data from entities to update the optimal route. For example, based on real-time data indicating delays at one particular entity, the network system can update the optimal route to account for the delays (e.g., re-order the order of entities or delaying the route segment to the particular entity experiencing the delays) [i.e., delaying the route segment to the particular entity experiencing the delays suggests adjusting the arrival time]).

While Zhou teaches a facility information acquisition unit configured to acquire facility information including information indicative of a situation of the desired facility (paragraph 0031), and an arrival time adjustment unit configured to manage a travel of the vehicle on a basis of the facility information to adjust an arrival time at which the vehicle arrives at the destination (paragraph 0041), Zhou does not explicitly teach that the information is indicative of an empty situation of the desired facility; that the arrival time adjustment unit configured to manage a travel of the vehicle is part of the vehicle; and the arrival time adjustment unit operating, when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information, to adjust the arrival time so that a target arrival time at the destination is advanced. Lawrenson in the analogous art of vehicle and restaurant synchronization systems teaches: 

the vehicle comprising an arrival time adjustment unit configured to manage a travel of the vehicle on a basis of the facility information to adjust an arrival time at which the vehicle arrives at the destination (paragraph 0005, discussing that by allowing a computer to take control of the vehicle's operation a finer level of control may be achieved compared to when a human is driving. This becomes especially true as more and more vehicles become autonomous as communication between the vehicles increases. Consider a vehicle driving to a destination, by allowing a computer to control the vehicles motion many small adjustments can be made to the route and vehicle speed that mean it can arrive at the location at an exact time [i.e., This shows that the vehicle comprises an arrival time adjustment unit configured to manage a travel of the vehicle]. A condition that may detract an autonomous vehicle arriving at an exact time is the actions of other vehicles on the road. For example, if a vehicle slows down in front of the AV (autonomous vehicle) and it is dangerous to pass then it is inevitable that the following AV will be slowed. However, as more and more vehicles are becoming autonomous and also have potential ability to communicate with each other, such scenarios may be less likely to occur. Further, when such scenarios do arise, the issue may be resolved through communication between the autonomous vehicles; paragraph 0017, discussing that a synchronization system for synchronizing operations of an autonomous vehicle (AV) and a restaurant system of a restaurant, wherein the AV receives, by a user interface of the AV, an order submitted to the restaurant system; obtains initial vehicle data of the AV based on a location of the restaurant, the initial vehicle data including an estimated time of arrival (ETA) at the restaurant; and transmits, to the restaurant system, order data of the order and the initial vehicle data; the restaurant system extracts, from a memory of the restaurant system, at least one food preparation/delivery (FPD) template corresponding to the order data; generates, using a processor of the restaurant system, at least one FPD process for execution by at least one resource of the restaurant based on the order data and the extracted at least one FPD template; generates at least one scheduled instruction to the at least one resource of the restaurant for executing the at least one FPD process by the restaurant system; and determines, based on a progress status of the at least one FPD process being executed, an estimated order completion time for the order; and the synchronization system controls the AV and the restaurant system to minimize a difference between the ETA and the estimated order completion time [i.e., This suggests managing a travel of the vehicle on a basis of the facility information to adjust an arrival time at which the vehicle arrives at the destination]; paragraph 0069, discussing that the PAR (process and route) determination algorithm and the PAR re-optimization algorithm may be able to create a request for the AV to change its route, speed or the like. Such a request may be a route modification request. The route modification request may be for a partial route or a full route. Further, the route modification request may include information that allows the AV's routing unit to create a route; paragraph 0113, discussing that each order may have an associated finishing time and a delay time. For example, the finishing time may specify a time at which the order is estimated to be ready for delivery. The delay time may specify a delay that can be tolerated by a customer (i.e., time the customer may be willing to wait to receive the food upon arrival by the AV). Further, the delay time may specify a delay that is attributed by a route change, which may be adjusted for without introducing arduous route changes; paragraph 0233, discussing that the demand adjustment server updates the scheduled time of arrival at restaurant A by performing a calculation as appropriate based on the information indicating the guide route and the scheduled arrival time that were sent from the vehicle; paragraph 0235, discussing that the vehicle updates the scheduled arrival time that was calculated by itself to the scheduled time of arrival at restaurant A that was sent from the demand adjustment server. With this measure, the vehicle can set a scheduled time of arrival at restaurant A that reflects information about a traffic situation and weather situation that may vary in real time, and hence can inform the user of a more correct scheduled time of arrival at restaurant A); and

the arrival time adjustment unit operating to adjust the arrival time (paragraph 0005, discussing that by allowing a computer to take control of the vehicle's operation a finer level of control may be achieved compared to when a human is driving. This becomes especially true as more and more vehicles become autonomous as communication between the vehicles increases. Consider a vehicle driving to a destination, by allowing a computer to control the vehicles motion many small adjustments can be made to the route and vehicle speed that mean it can arrive at the location at an exact time. A condition that may detract an autonomous vehicle arriving at an exact time is the actions of other vehicles on the road. For example, if a vehicle slows down in front of the AV (autonomous vehicle) and it is dangerous to pass then it is inevitable that the following AV will be slowed. However, as more and more vehicles are becoming autonomous and also have potential ability to communicate with each other, such scenarios may be less likely to occur. Further, when such scenarios do arise, the issue may be resolved through communication between the autonomous vehicles; paragraph 0017, discussing that a synchronization system for synchronizing operations of an autonomous vehicle (AV) and a restaurant system of a restaurant, wherein the AV receives, by a user interface of the AV, an order submitted to the restaurant system; obtains initial vehicle data of the AV based on a location of the restaurant, the initial vehicle data including an estimated time of arrival (ETA) at the restaurant; and transmits, to the restaurant system, order data of the order and the initial vehicle data; the restaurant system extracts, from a memory of the restaurant system, at least one food preparation/delivery (FPD) template corresponding to the order data; generates, using a processor of the restaurant system, at least one FPD process for execution by at least one resource of the restaurant based on the order data and the extracted at least one FPD template; generates at least one scheduled instruction to the at least one resource of the restaurant for executing the at least one FPD process by the restaurant system; and determines, based on a progress status of the at least one FPD process being executed, an estimated order completion time for the order; and the synchronization system controls the AV and the restaurant system to minimize a difference between the ETA and the estimated order completion time [i.e., This also suggests adjusting the arrival time]).

Zhou is directed to a system for managing service requests. Lawrenson is directed to a synchronization system for synchronizing operations of an autonomous vehicle (AV) and a restaurant system of a restaurant. Therefore they are deemed to be analogous as they both are directed towards requests management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou with Lawrenson because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying Zhou to include Lawrenson’s features for including a vehicle comprising an arrival time adjustment unit configured to manage a travel of the vehicle on a basis of the facility information to adjust an arrival time at which the vehicle arrives at the destination, and adjust the arrival time, in the manner claimed, would serve the motivation of increasing the convenience of a user by making various adjustments while mediating between a restaurant-side terminal and the autonomous vehicle by means of a server (Lawrenson at paragraph 0136); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 The Zhou-Lawrenson combination does not explicitly teach that the information is indicative of an empty situation of the desired facility; and the arrival time adjustment unit operating, when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information, to adjust the arrival time so that a target arrival time at the destination is advanced. However, Lee in the analogous art of restaurant reservation management system teaches this concept. Lee teaches:

acquire facility information including information indicative of an empty situation of the desired facility (paragraph 0068, discussing that the system may identify available table and seating inventory that optimizes restaurant capacity, while considering existing reservations, configurability of floor plan, and overall performance of the kitchen and serving staff. For example, system may determine that a six-person party requesting a reservation at 8 can be accommodated at 7:45 [i.e., This suggests information indicative of an empty situation of the desired facility] if floor plan is reconfigured for earlier reservations. In such instances, reconfiguring floor plan will increase seating capacity of restaurant; paragraph 0074, discussing that  the system may identify available table and seating inventory…); and

the arrival time adjustment unit operating, when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information, to adjust the arrival time so that a target arrival time at the destination is advanced (paragraph 0068, discussing that the system may identify available table and seating inventory that optimizes restaurant capacity, while considering existing reservations, configurability of floor plan, and overall performance of the kitchen and serving staff. For example, system may determine that a six-person party requesting a reservation at 8 can be accommodated at 7:45 [i.e., This shows adjusting the arrival time so that a target arrival time at the destination is advanced when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information] if floor plan is reconfigured for earlier reservations. In such instances, reconfiguring floor plan will increase seating capacity of restaurant; paragraph 0074, discussing that  the system may identify available table and seating inventory…For example, the system may determine that despite a completely reserved restaurant, a two-person walk-in party can be immediately accommodated at a four-person table based upon existing reservations being seated earlier and information from kitchen indicating they are operating at maximum efficiency and completing orders a head of normal schedule, and POS indicating decrease in turnover time).

The Zhou-Lawrenson combination describes features related to managing service requests. Lee is directed to a restaurant reservation and table management system. Therefore they are deemed to be analogous as they both are directed towards requests management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson combination with Lee because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson combination to include Lee’s features for acquiring facility information including information indicative of an empty situation of the desired facility, and when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information, to adjust the arrival time so that a target arrival time at the destination is advanced, in the manner claimed, would serve the motivation of reconfiguring assignments and more efficiently manage reservations (Lee at paragraph 0050); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to calculate a travel route along which the vehicle travels to arrive at the destination (paragraph 0009, discussing that a network service, which is implemented by a computer system, is provided that links service providers (e.g., drivers, couriers, autonomous vehicles (AVs), etc.) with requesting users throughout a given geographic region; paragraph 0011, discussing that the route can include route segments to the relevant entity [i.e., destination]; paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system [i.e., calculate a travel route]. The route can include route segment(s) to the entity (e.g., restaurant) associated with the service request and route segment(s) to the service location associated with the service request; paragraph 0027, discussing that one or more examples described may be implemented, in whole or in part, on computing devices such as servers; paragraph 0029: “Some examples are referenced herein in context of an autonomous vehicle (AV) or self-driving vehicle (SDV). An AV or SDV refers to any vehicle which is operated in a state of automation with respect to steering and propulsion. Different levels of autonomy may exist with respect to AVs. For example, some vehicles may enable automation in limited scenarios, such as on highways, provided that drivers are present in the vehicle. More advanced AVs can drive without any human assistance from within or external to the vehicle.”; paragraph 0054, discussing that the data corresponding to the optimal route can include content data, such as map data to enable or cause a provider device of the selected provider to display route guidance or an interactive map that includes the optimal route; paragraph 0062, discussing that using the network link, the computer system can communicate with one or more computing devices, one or more servers, one or more databases, and/or one or more self-driving vehicles. In accordance with examples, the computer system receives requests from mobile computing devices of individual users. The executable instructions stored in the memory can include provider routing and selection instructions, which the processor executes to determine an optimal route; paragraph 0031), and 

the vehicle operates to adjust the arrival time by changing at least any one of the travel route and a vehicle speed of the vehicle (paragraph 0040, discussing that the provider routing and selection engine can optimize the route based on preparation times associated with the one or more selected items of the request. For example, the provider routing and selection engine can optimize the route to minimize wait times for the service provider as well as the requesting user. For example, based on the preparation times, the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up; paragraph 0041, discussing that the provider routing and selection engine can dynamically update the route based on real-time data from the entities regarding status of the one or more selected items [i.e., This suggests adjusting the arrival time by changing the travel route]. Accordingly, the route for the selected service provider can be dynamically updated to take into account, for example, any delays at the entities in preparing the one or more selected items ; paragraph 0052, discussing that the network system can receive real-time data from entities to update the optimal route. For example, based on real-time data indicating delays at one particular entity, the network system can update the optimal route to account for the delays (e.g., re-order the order of entities or delaying the route segment to the particular entity experiencing the delays) [i.e., delaying the route segment suggests changing the travel route]).

As per claim 20, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to acquire temporal information regarding a time for providing a service or item in the desired facility from a device configured to manage the desired facility (paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system. The route can include route segment(s) to the entity(ies) associated with the service requests and route segment(s) to the service location(s) associated with the service requests. If the route includes route segments to multiple entities or multiple service locations, the network system can determine an optimal sequence of entities and/or service locations. The optimal sequence can be determined based on estimated preparation times of items associated with the service requests [i.e., the estimated preparation times of items associated with the service requests corresponds to the temporal information regarding a time for providing a service or item in the desired facility], service request status data received from the entities [i.e., This suggests that the information is acquired from a device configured to manage the desired facility], traffic conditions, and the like; paragraph 0031, discussing that the network system communicates with entities 185 to transmit data related to the user's request to the entities and receive data regarding status information; paragraph 0027), and

 the vehicle operates to adjust the arrival time on a basis of the temporal information (paragraph 0040, discussing that the provider routing and selection engine can optimize the route based on preparation times associated with the one or more selected items of the request. For example, the provider routing and selection engine can optimize the route to minimize wait times for the service provider as well as the requesting user. For example, based on the preparation times, the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up. The provider routing and selection engine can further optimize the route by determining an order of entities on the route based on the preparation times of the one or more selected items; paragraph 0052, discussing that the optimal routes can be determined based on preparation times associated with the one or more selected items to, for example, minimize wait times for the selected service provider as well as the requesting user. For example, based on the preparation times, the network system can determine the optimal route such that the selected service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up. The network system can further optimize the route by determining a sequence of entities on the route based on the preparation times of the selected items...In addition, the network system can receive real-time data from entities to update the optimal route. For example, based on real-time data indicating delays at one particular entity, the network system can update the optimal route to account for the delays (e.g., re-order the order of entities or delaying the route segment to the particular entity experiencing the delays) [i.e., adjusting the arrival time]. In this manner, the route for the service provider can remain optimal based on up-to-date information).

While Zhou teaches adjusting the arrival time on a basis of the temporal information, it does not explicitly teach that the vehicle operates to adjust the arrival time. However, Lawrenson in the analogous art of vehicle and restaurant synchronization systems teaches this concept (paragraph 0005, discussing that by allowing a computer to take control of the vehicle's operation a finer level of control may be achieved compared to when a human is driving. This becomes especially true as more and more vehicles become autonomous as communication between the vehicles increases. Consider a vehicle driving to a destination, by allowing a computer to control the vehicles motion many small adjustments can be made to the route and vehicle speed that mean it can arrive at the location at an exact time. A condition that may detract an autonomous vehicle arriving at an exact time is the actions of other vehicles on the road. For example, if a vehicle slows down in front of the AV (autonomous vehicle) and it is dangerous to pass then it is inevitable that the following AV will be slowed. However, as more and more vehicles are becoming autonomous and also have potential ability to communicate with each other, such scenarios may be less likely to occur. Further, when such scenarios do arise, the issue may be resolved through communication between the autonomous vehicles; paragraph 0017, discussing that a synchronization system for synchronizing operations of an autonomous vehicle (AV) and a restaurant system of a restaurant, wherein the AV receives, by a user interface of the AV, an order submitted to the restaurant system; obtains initial vehicle data of the AV based on a location of the restaurant, the initial vehicle data including an estimated time of arrival (ETA) at the restaurant; and transmits, to the restaurant system, order data of the order and the initial vehicle data; the restaurant system extracts, from a memory of the restaurant system, at least one food preparation/delivery (FPD) template corresponding to the order data; generates, using a processor of the restaurant system, at least one FPD process for execution by at least one resource of the restaurant based on the order data and the extracted at least one FPD template; generates at least one scheduled instruction to the at least one resource of the restaurant for executing the at least one FPD process by the restaurant system; and determines, based on a progress status of the at least one FPD process being executed, an estimated order completion time for the order; and the synchronization system controls the AV and the restaurant system to minimize a difference between the ETA and the estimated order completion time; paragraph 0069, discussing that the PAR (process and route) determination algorithm and the PAR re-optimization algorithm may be able to create a request for the AV to change its route, speed or the like; paragraph 0235, discussing that the vehicle updates the scheduled arrival time that was calculated by itself to the scheduled time of arrival at restaurant A that was sent from the demand adjustment server. With this measure, the vehicle can set a scheduled time of arrival at restaurant A that reflects information about a traffic situation and weather situation that may vary in real time, and hence can inform the user of a more correct scheduled time of arrival at restaurant A).

Zhou is directed to a system for managing service requests. Lawrenson is directed to a synchronization system for synchronizing operations of an autonomous vehicle (AV) and a restaurant system of a restaurant. Therefore they are deemed to be analogous as they both are directed towards requests management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou with Lawrenson because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying Zhou to include Lawrenson’s feature for including a vehicle that operates to adjust the arrival time, in the manner claimed, would serve the motivation of increasing the convenience of a user by making various adjustments while mediating between a restaurant-side terminal and the autonomous vehicle by means of a server (Lawrenson at paragraph 0136); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

20.	Claims 16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lawrenson, in view of Lee, in further view of Sweeney et al., Pub. No.: US 2019/0109910 A1, [hereinafter Sweeney].

As per claim 16, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the terminal operates to transmit locational information of the terminal to the server (paragraph 0011, discussing that a query can include a desired service location determined using location data generated by the user device or inputted by the requesting user via the user application; paragraph 0014, discussing that a user device can transmit, to the network system, query data corresponding to a query for service. The query data can indicate a service location associated with the query for service; paragraph 0017, discussing that the user application can also automatically transmit a query to the network device in response to detecting that location data generated by the user device indicates that the user has changed his or her location. The query can alternatively be transmitted by the operating system of the user device or a component thereof; paragraph 0032, discussing that the user application can determine the service location based on location data generated by the user device (e.g., GPS data) that indicates the user's current location [i.e., This shows transmitting locational information]; paragraphs 0027, 0046); and 

the server operates to create a vehicle allocation schedule on a basis of the locational information of the terminal (paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system. The route can include route segment(s) to the entity associated with the service request and route segment(s) to the service location [i.e., locational information of the terminal] associated with the service request; paragraph 0032, discussing determining the service location based on location data generated by the user device; paragraph 0037, discussing that network system 100 can include a provider routing and selection engine for identifying a service provider from a plurality of service providers to service the request. The service provider can be identified based on its current location relative to the entity [i.e., facility] selected in the request; paragraph 0046, discussing that the service location can be determined based on geo-location data generated by the user device; paragraph 0053, discussing that the network system can identify or select a service provider from a plurality of service providers to fulfill the request for service. For instance, the network system can select a service provider located proximately to an entity and/or the service location [i.e., This shows creating a vehicle allocation schedule on a basis of the locational information of the terminal – as noted in paragraph 0010: “In the context of a delivery service (e.g., food ordering and delivery service), the service location can be a delivery location at which the service provider is to deliver the requested items to the requesting user.”]; paragraph 0039).

The Zhou-Lawrenson-Lee combination does not explicitly teach the vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination. However, Sweeney in the analogous art of optimization of service requests teaches this concept. Sweeney teaches:

the vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination (paragraph 0011, discussing that the network system can determine routes for the selected service providers by optimizing one or more service parameters, such as estimated fares, wait times, travel times, times of arrival, etc., for the plurality of users; paragraph 0018, discussing that the network system can compute an estimated time of arrival at the service location(s) for each of the users; paragraph 0047, discussing generating, for the selected service providers, routes from their respective current locations to the start location(s) and routes from the start location(s) to the service location(s); paragraph 0061, discussing that the user device can further include a GPS module, which can provide location data  indicating the current location of the requesting user to the network system; paragraph 0033, 0037, 0047).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Sweeney is directed to a method for dynamic optimization of service requests. Therefore they are deemed to be analogous as they both are directed towards requests management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Sweeney because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Sweeney’s feature for including a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination, in the manner claimed, would serve the motivation of facilitating the fulfillment of the user request for service (Sweeney at paragraph 0011), or in the pursuit of improving the operation and efficiency in managing the on-demand network service; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to: acquire locational information of a plurality of the terminals used by a plurality of the users from the terminals (paragraph 0012, discussing that embodiments described allow for the network system [i.e., server] to manage service providers, service requests, and the network service such that a single service provider can service multiple service requests submitted by different users [i.e., a plurality of users]. The network system can determine whether to group service requests by their associated entities. For instance, the network system can determine that two or more service requests for items from the same entity or from entities located within a certain distance can be serviced by a single service provider. Similarly, the network system can determine to group service requests by their service locations [i.e., the service locations corresponds to the locational information of a plurality of the terminals used by a plurality of the users – as noted above – “a query can include a desired service location determined using location data generated by the user device” - see paragraph 0011]; paragraph 0017, discussing that the user application can also automatically transmit a query to the network device in response to detecting that location data generated by the user device indicates that the user has changed his or her location; paragraph 0022, discussing that the route can include route segment(s) to the entity(ies) associated with the service requests and route segment(s) to the service location(s) associated with the service requests. If the route includes route segments to multiple entities or multiple service locations, the network system can determine an optimal sequence of entities and/or service locations; paragraph 0032, discussing  location data generated by the user device (e.g., GPS data) that indicates the user's current location; paragraph 0027); and 

create a vehicle allocation schedule (paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system; paragraph 0053, discussing that the network system can identify or select a service provider from a plurality of service providers to fulfill the request for service. For instance, the network system can select a service provider located proximately to an entity and/or the service location; paragraph 0039, discussing that the provider routing and selection engine can also determine a route. The route can be transmitted to the selected service provider to follow in fulfilling the requested service. The route can include a route segment(s) to the entity(ies) and a route segment(s) to the service location(s). For example, if the service provider is identified by the network system to fulfill service requests requesting items from more than entity, the route can include a first route segment from the current location of the selected service provider to a first one of the entities, a second route segment from the first one of the entities to a second one of the entities, etc. Furthermore, if the service provider is identified by the network system to fulfill service requests having different service locations, the route an include a segment from the last one of the entities to the first one of the service locations, a segment from the first one of the service locations to a second one of the service locations, etc.).

While Zhou teaches create a vehicle allocation schedule, it does not explicitly teach create a vehicle allocation schedule from when the users get on the vehicle to share a ride to when the users arrive at the destination, on a basis of the locational information of the terminals used by the users. However, Sweeney in the analogous art of optimization of service requests teaches this concept. Sweeney teaches:
create a vehicle allocation schedule from when the users get on the vehicle to share a ride to when the users arrive at the destination, on a basis of the locational information of the terminals used by the users (paragraph 0014, discussing that the network system can optimize the routing of the selected service providers such that two or more of the plurality of users are serviced by the same service provider. For instance, in response to a multi-user service request, the network system, based on the optimization and selection process, can determine that, based on contemporaneous conditions, it is desirable to group two or more users of the plurality of users such that they can be serviced by a single service provider; paragraph 0030, discussing that the multi-user service request can indicate the start location and identification information of the plurality of users. The network system, in response to receiving the multi-user service request, can retrieve user data from database 145 and to transmit service notifications to the user devices of the plurality of users using the retrieved user data. In response to the service notifications 143, the users can input (e.g., enter an address, select on a map,…, etc.) via the user application respective service locations. The respective service locations can be transmitted from the user devices to the network system. In a similar fashion, for a multi-user service request requesting services from a plurality of start locations to a service location [i.e., destination], the plurality of users can individually enter their respective start locations; paragraph 0061, discussing that the user device  can further include a GPS module, which can provide location data  indicating the current location of the requesting user to the network system).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Sweeney is directed to a method for dynamic optimization of service requests. Therefore they are deemed to be analogous as they both are directed towards requests management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Sweeney because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Sweeney’s feature for creating a vehicle allocation schedule from when the users get on the vehicle to share a ride to when the users arrive at the destination, on a basis of the locational information of the terminals used by the users, in the manner claimed, would serve the motivation of facilitating the fulfillment of the multi-user requests for service (Sweeney at paragraph 0011), or in the pursuit of improving the operation and efficiency in managing the on-demand network service; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches operating to: acquire, by the server, information regarding a vacant time of the desired facility from a device configured to manage the desired facility (paragraph 0011, discussing that in response to receiving the query, the network system can identify entities (e.g., nearby entities, entities located within a specified or predetermined distance from the service location, entities located in a particular geographic region, etc.) that offer items available for selection by the user. In some examples, the network system can also determine available items offered by the identified entities that satisfy the criteria imposed by user inputs; paragraph 0020, discussing that the network system can maintain or access records corresponding to a service capacity requirements for all items provided by entities [i.e., facilities]; paragraph 0031, discussing that using the network service provided by the network system, users can view and select among available items offered by entities. Furthermore, users can request a service related to the user's selection…In addition, the network system communicates with entities to transmit data related to the user's request to the entities and receive data regarding status information; paragraph 0033, discussing that query processing receives the query and, in response, determines available entities...In addition, the query processing can identify available entities based on their hours of operation as compared with a time of receipt of the query or a service time indicated in the query; paragraph 0047, discussing that he the network system can also identify entities based on the desired service time [i.e., This suggests acquiring information regarding a vacant time of the desired facility]. For example, the network system can exclude entities that are outside their operating hours at or around the desired service time; paragraph 0027);

transmit, from the server, the information regarding the vacant time of the desired facility to the terminal used by the user (paragraph 0031, discussing that using the network service provided by the network system, users can view and select among available items offered by entities. Furthermore, users can request a service related to the user's selection…In addition, the network system communicates with entities to transmit data related to the user's request to the entities and receive data regarding status information; paragraph 0033, discussing that query processing receives the query and, in response, determines available entities...In addition, the query processing can identify available entities based on their hours of operation as compared with a time of receipt of the query or a service time indicated in the query; paragraph 0047, discussing that he the network system can also identify entities based on the desired service time. For example, the network system can exclude entities that are outside their operating hours at or around the desired service time); and

acquire, by the server, information regarding the arrival time at the destination and locational information of the terminal used by the user from the terminal used by the user (paragraph 0011, discussing that a query can include a desired service location determined using location data generated by the user device or inputted by the requesting user via the user application; paragraph 0017, discussing that the user application can also automatically transmit a query to the network device in response to detecting that location data generated by the user device indicates that the user has changed his or her location [i.e., locational information]. The query can alternatively be transmitted by the operating system of the user device or a component thereof; paragraph 0022, discussing that the route for the service provider can including timing information such that the service provider arrives at an entity at or around the time when the entity is estimated to have finished preparing item(s); paragraph 0040, discussing that the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up; paragraph 0070, discussing that the app interface can also display useful information such as an estimated time of arrival of the selected service provider; paragraph 0032, discussing that the user application can determine the service location based on location data generated by the user device (e.g., GPS data) that indicates the user's current location).

The Zhou-Lawrenson combination does not explicitly teach the arrival time being designated by the user on a basis of the vacant time; and create, in the server, a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination. Lee in the analogous art of reservation management systems teaches: 

the arrival time being designated by the user on a basis of the vacant time (paragraph 0068, discussing that the system may identify available table and seating inventory that optimizes restaurant capacity, while considering existing reservations, configurability of floor plan, and overall performance of the kitchen and serving staff. For example, system may determine that a six-person party requesting a reservation at 8 [i.e., The arrival time being designated by the user] can be accommodated at 7:45 if floor plan is reconfigured for earlier reservations; paragraph 0074, discussing that the system may identify available table and seating inventory…For example, the system may determine that despite a completely reserved restaurant, a two-person walk-in party can be immediately accommodated at a four-person table based upon existing reservations being seated earlier and information from kitchen indicating they are operating at maximum efficiency and completing orders a head of normal schedule, and POS indicating decrease in turnover time).

The Zhou-Lawrenson combination describes features related to managing service requests. Lee is directed to a restaurant reservation and table management system. Therefore they are deemed to be analogous as they both are directed towards requests management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson combination with Lee because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson combination to include Lee’s feature for including an arrival time being designated by the user on a basis of the vacant time, in the manner claimed, would serve the motivation of reconfiguring assignments and more efficiently manage reservations (Lee at paragraph 0050); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Zhou-Lawrenson combination does not explicitly teach create, in the server, a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination. However, Sweeney in the analogous art of optimization of service requests teaches this concept. Sweeney teaches:

create, in the server, a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination (paragraph 0011, discussing that the network system can determine routes for the selected service providers by optimizing one or more service parameters, such as estimated fares, wait times, travel times, times of arrival, etc., for the plurality of users; paragraph 0018, discussing that the network system can compute an estimated time of arrival at the service location(s) for each of the users; paragraph 0047, discussing generating, for the selected service providers, routes from their respective current locations to the start location(s) and routes from the start location(s) to the service location(s); paragraph 0061, discussing that the user device can further include a GPS module, which can provide location data  indicating the current location of the requesting user to the network system; paragraph 0033, 0037, 0047).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Sweeney is directed to a method for dynamic optimization of service requests. Therefore they are deemed to be analogous as they both are directed towards requests management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Sweeney because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Sweeney’s feature for create, in the server, a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination, in the manner claimed, would serve the motivation of facilitating the fulfillment of the multi-user requests for service (Sweeney at paragraph 0011), or in the pursuit of improving the operation and efficiency in managing the on-demand network service; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

21.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of  Lawrenson, in view of Lee, in further view of Elliott et al., Pub. No.: US 2017/0011319 A1, [hereinafter Elliott].

As per claim 19, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to: estimate the arrival time at the destination (paragraph 0022, discussing that the route for the service provider can including timing information such that the service provider arrives at an entity at or around the time when the entity is estimated to have finished preparing item(s); paragraph 0027, discussing that one or more examples described may be implemented, in whole or in part, on computing devices such as servers; paragraph 0040, discussing that the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up; paragraph 0070, discussing that the app interface can also display useful information such as an estimated time of arrival of the selected service provider).

Zhou does not explicitly teach manage a reservation time for the desired facility; change the reservation time so as to correspond to the estimated arrival time; and transmit information including the changed reservation time to a device configured to manage the desired facility. However, Elliott in the analogous art of queue management systems teaches these concepts. Elliott teaches:

manage a reservation time for the desired facility (paragraph 0129, discussing that a customer may wish to place an order for dinner at 3 pm for a 7 pm pickup [i.e., reservation time]; paragraph 0151, discussing that alternatively, or indeed, in addition, the system may note a delay in production whereby the scheduled fulfilment time of 8:55 am [i.e., reservation time]  will not be achieved, and is replaced by a fulfilment time of 9.10 am. The revised time 9:10 am is communicated to the digital device of the user who can then elect to delay their journey so that they arrive at 9:10 am instead of 8.55 am);

change the reservation time so as to correspond to the estimated arrival time (paragraph 0129, discussing that if the system later detects the customer is delayed and the order has not begun production, the order will be replaced by the most optimal order for kitchen production and customer pickup. Each customer will be able to track their fulfilment time and receive alerts to leave their current location to time customer arrival with fulfilment; paragraph 0143, discussing that the system continues to monitor the selected vendor performance and proactively messages and guides the user with a view to matching arrival time with the user at the point of delivery/order fulfilment with the actual time of order fulfilment; paragraph 0151); and 

transmit information including the changed reservation time to a device configured to manage the desired facility (paragraph 0150, discussing that at 8:45 am, a pre-emptive prompt message is sent to portable digital device of user to the effect ‘Shall we order a pizza for you on your way to work today?’ to which the user replies ‘yes’ thereby setting up an order for fulfilment. The system via GPS unit monitors the initial passage of the user to their workplace and determines that they have elected to travel via second route. The system therefore transmits order to the store closest to that route, specifically to that store's local queue management processor. The system monitors the initial progress of the user along route and determines initially that the user  will arrive at store  around 8:55 am and therefore schedules the order to be fulfilled at that time [i.e., reservation time]. In the course of monitoring, it becomes clear closer to 8:50 am that the user's progress is slower than usual based on GPS data received and therefore, the order is rescheduled for fulfilment at 9:10 am [i.e., changed reservation time] which time ultimately coincides with the arrival time of user at the store [i.e., This shows transmitting information including the changed reservation time to a device configured to manage the desired facility]. In this manner, both the order itself is pre-emptively created and the production equipment is pre-emptively managed via local queue management processor and local store production equipment in order to effect substantial coincidence of order pick up time with order fulfilment time).

Examiner notes that Elliott, in addition to Zhou as cited above, also teaches: estimate the arrival time at the destination (paragraph 0150, discussing that the system monitors the initial progress of the user along route and determines initially that the user  will arrive at store  around 8:55 am and therefore schedules the order to be fulfilled at that time. In the course of monitoring, it becomes clear closer to 8:50 am that the user's progress is slower than usual based on GPS data received and therefore, the order is rescheduled for fulfilment at 9:10 am which time ultimately coincides with the arrival time of user at the store).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Elliott is directed to a method for managing parameters associated with a product or service order by a user and its subsequent delivery to the user. Therefore they are deemed to be analogous as they both are directed towards requests management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Elliott because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Elliott’s features for managing a reservation time for the desired facility, and changing the reservation time so as to correspond to the estimated arrival time, in the manner claimed, would serve the motivation of coordinating the efficient and convenient delivery of an order by the customer from a service or product supplier (Elliott at paragraph 0089); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

22.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of  Lawrenson, in view of Lee, in further view of Angert et al., Pub. No.: US 2006/0010037 A1, [hereinafter Angert].

As per claim 21, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to: acquire information representing a cooking situation in the desired facility from a device configured to manage the desired facility (paragraph 0040, discussing preparation times associated with the one or more selected items of the request; paragraph 0041, discussing real-time data from the entities regarding status of the one or more selected items (e.g., preparation status, etc.); paragraph 0052, discussing that based on real-time data indicating delays at one particular entity (e.g., restaurant) [i.e., the real-time data indicating delays at one particular restaurant corresponds to the information representing a cooking situation in the desired facility], the network system can update the optimal route to account for the delays (e.g., re-order the order of entities or delaying the route segment to the particular entity experiencing the delays). In this manner, the route for the service provider can remain optimal based on up-to-date information), and

transmit the information representing the cooking situation (paragraph 0021, discussing that the network system can transmit additional information to the entity(ies) regarding the selected items while the service request is pending (e.g., in queue to be prepared by the entity(ies)). For example, the network system can inform the entity(ies) to delay or expedite the preparation of the items such that the service request can be serviced by a particular service provider; paragraph 0041).

While Zhou teaches transmit the information representing the cooking situation, Zhou does not explicitly teach transmit the information representing the cooking situation to the vehicle, and a display provided in the vehicle operates to display the cooking situation. However, Angert in the analogous art of order management systems teaches this concept. Angert teaches:

transmit the information representing the cooking situation to the vehicle, and a display provided in the vehicle operates to display the cooking situation (paragraph 0010, discussing that the system provides an Internet site serving a customer interface having a list of prepared food items available for delivery within a short time interval and estimated delivery times generated in conformity with a predetermined locale associated with a customer. Additionally, map tracking information of a selected item's prospective delivery status and/or location may be provided for viewing by one or more users. A sales and/or auction activating control is provided for selection of a prepared food item by the customer. Upon selection of a prepared food item by the user, delivery is scheduled…Periodic display is made of estimated arrival time and optionally a map showing the progress and route of a delivery vehicle assigned to deliver the selected prepared food item. Food may be prepared at a fixed location, or prepared en-route with order information communicated directly to the delivery vehicle [i.e., This shows transmitting the information representing the cooking situation to the vehicle]; paragraph 0014, discussing that he delivery systems may be individual vehicles associated with and possibly owned by a particular food service franchise, or may be a vehicle owned by a delivery service or other organization that delivers and/or prepares food from multiple food vendors under a franchise or other agreement with each food vendor; paragraph 0015, discussing that equipment within the vehicle may include capability and inventory information systems for automatically determining the availability of food items and relaying information back to the server via the communication link so that available items may be displayed for purchase…; paragraph 0053, discussing that the vehicle contains mobile laptop/palmtop computer serving as driver computer attached to a graphical display  displaying a driver browser page; paragraph 0055, discussing that the driver of vehicle receives a dynamic list of delivery tasks from server that appearing on graphical display, based on current order and delivery status information. Other information such as the order number and end customer information may also be displayed; paragraphs 0029, 0053, 0057, 0064).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Angert is directed to a system for delivering and modifying sales and delivery of prepared food items. Therefore they are deemed to be analogous as they both are directed towards requests management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Angert because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Angert’s feature for transmitting the information representing the cooking situation to the vehicle, and including a display provided in the vehicle operates to display the cooking situation, in the manner claimed, would serve the motivation of enhancing the delivery progress experience (Angert at paragraph 0009); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Ekin, Pub. No.: US 2018/0158153 A1 – describes a method which calculates the arrival time according to traffic in delivery vehicles and adjusts the starting time of the cooking process according to the information obtained.
B.	Perez Barrara et al., Pub. No.: US 2018/0089621 A1 – describes a system configured to receive a driver-departure notification when a delivery driver leaves to deliver an order. The system is also configured to receive driver-tracking information tracking the progress of the delivery driver and display driver-arrival information, based on the driver-tracking information, on a customer vehicle-related display, indicating delivery driver estimated arrival time.
C.	Nakahara et al., Pub. No.: US 2017/0122764 A1 – describes a navigation server and program.
D.	Scotto et al., Patent No.: US 9,009,067 B1 – describes a system, method and apparatus for managing made-to-order food tickets for a restaurant service.
E.	 Riel-Dalpe et al., Patent No.: US 10,026,055 B2 – describes an order delivery system and method.
F.	Antonellis, Pub. No.: US 2009/0307096 A1 – describes assigning the order to the delivery person, and scheduling completion of the preparation of the order to coincide with the arrival of the delivery person at the establishment. 
G.	Frehn et al., Pub. No.: US 2017/0024789 A1 – describes an ordering platform that can generate a delivery schedule for the batch of food orders and then transmit an updated delivery schedule to the delivery vehicle.
H.	Brann, David M., and Beth C. Kulick. "Simulation of restaurant operations using the restaurant modeling studio." Proceedings of the Winter Simulation Conference. Vol. 2. IEEE, 2002 – describes a simulation-based decision support tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683